Citation Nr: 0737344	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-31 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to June 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation, effective in June 2006.  The veteran disagreed 
with the assigned evaluation.  

In September 2007, the veteran testified before the 
undersigned at a Board hearing via videoconference.  A 
transcript of that hearing has been incorporated into the 
claims file.  In October 2007, the veteran submitted 
additional evidence favorable to his claim that the RO 
forwarded to the Board.  This evidence includes a written 
waiver of review of the evidence by the RO the veteran 
signed.  See 38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  From the period prior to May 10, 2007, the veteran had 
bilateral hearing loss manifested by level II hearing acuity 
in the right ear and level II hearing acuity in the left ear.

2.  Effective from May 10, 2007, the veteran has had 
bilateral hearing loss manifested by level IV hearing acuity 
in the right ear and level III hearing acuity in the left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular compensable 
evaluation for bilateral hearing loss have not been met for 
the period prior to May 10, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 (2007).

2.  The criteria for an initial schedular 10 percent 
evaluation for bilateral hearing loss have been met for the 
period beginning May 10, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  
This decision has since been replaced by Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits.  In this case, VA satisfied its duties to 
the veteran in a VCAA letter issued in July 2006.  The letter 
predated the August 2006 rating decision.  Since the hearing 
loss disability appellate issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which the July 2006 VCAA 
letter was duly sent), another VCAA notice is not required.  
VAOPGCPREC 8-2003.  

In the June 2006 VCAA letter, the veteran was provided with 
notice of the types of evidence necessary to establish an 
effective date and information regarding disability ratings.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA. The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records. There is no indication of relevant, outstanding 
records which would support the veteran's claim. 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains VA audiological evaluations 
performed in August 2006 and May 2007. The examination 
reports obtained are thorough and contain sufficient 
information to decide the increased rating issue for 
bilateral hearing loss.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to an initial compensable rating for 
bilateral hearing loss.

II.  Facts

VA outpatient records show that the veteran was referred to a 
VA ear, nose and throat (ENT) clinic in June 2001 for hearing 
loss and an abnormal right ear examination.

Audiological evaluation at a VA ENT clinic in August 2001 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
20
30
40
75
95

The examiner stated that right ear hearing acuity was not 
documented due to variability of up to 50 decibels.  He 
further stated that the veteran's options were discussed with 
him regarding his hearing acuity loss.  Such options included 
a consult with a private sector audiologist.

Private records in April 2005 from Hearing Aids, Inc. show 
that the veteran entered into a hearing aid purchase 
agreement.  These records include an audiogram in graph form.

In June 2006, the veteran filed a claim for service 
connection for hearing loss which he attributed to noise 
exposure and ear infections in service.  He reported seeking 
treatment for this problem in 2001.

A July 2006 VA outpatient record reflects an active problem 
of sensorineural hearing loss.

On an authorized VA audiological evaluation in August 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
65
75
LEFT
35
40
55
65
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner reported that audiological thresholds from 500 hertz 
to 4000 hertz indicated a mild sloping to severe 
sensorineural hearing loss in the right ear and a mild 
sloping to profound sensorineural hearing loss in the left 
ear.

In an August 2006 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective June 20, 2006.

In the notice of disagreement dated in August 2006, the 
veteran said that he had been told that he needed hearing 
aids.

The veteran testified at a Board videoconference hearing in 
September 2007 that he was told at his last VA audiological 
evaluation, around May or June of 2007, that his hearing had 
gotten considerably worse.  He said that he had been 
prescribed two hearing aids at that time which have helped, 
but that he still had hearing difficulty.  The veteran's 
spouse testified that the veteran's hearing has gotten 
progressively worse on a day to day basis.  

In October 2007, the RO received additional VA medical 
records showing that the veteran underwent audiological 
testing on May 10, 2007.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
65
65
LEFT
30
40
65
70
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.  

The May 2007 examiner reported that the veteran continued to 
have a mild to severe loss in the right ear from 500 to 8000 
hertz and a mild to profound loss from 500 to 8000 hertz in 
the left ear.  He further reported that the results indicated 
a 5-10 decibel progression of loss since the veteran's last 
test in August 2006.  He said that hearing aids were 
indicated and he ordered two aids.

III.  Analysis

Pertinent Criteria

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding an increased rating claim, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2007).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2007).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2007).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2007). Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2007).

If puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a) (2007).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2007).

Discussion

VA audiology examination findings in August 2006 revealed 
that the average pure tone threshold at 1,000, 2,000, 3,000, 
and 4,000 hertz was 59 decibels in the right ear and 63 
decibels in the left ear. Speech recognition ability was 96 
percent in the right ear and 94 percent in the left ear.  
These audiological findings correspond to a level II hearing 
in the right ear and level II hearing in the left ear.  38 
C.F.R. § 4.85, Table VI (2007).  Under Table VII, a 
designation of level II hearing in the right ear and level II 
hearing in the left ear yields a 0 percent evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

Results of the VA audiology evaluation on May 10, 2007, 
showed that the average pure tone threshold at 1,000, 2,000, 
3,000, and 4,000 Hertz was 58 decibels in the right ear and 
65 decibels in the left ear.  Speech recognition ability was 
80 percent in the right and 84 percent in the left ear.  
These audiological findings correspond to a level IV hearing 
in the right ear and a level III in the left ear.  38 C.F.R. 
§ 4.85, Table VI (2007).  Under Table VII, a designation of 
level IV hearing in the right ear and level III hearing in 
the left ear yields a 10 percent evaluation.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2007).

Based on the foregoing findings, the veteran's bilateral 
hearing loss most approximates a noncompensable evaluation 
for the period prior to May 10, 2007, and a 10 percent 
evaluation from May 10, 2007.

Consideration has been given to section 4.86 for exceptional 
patterns of hearing impairment, but this section is not 
applicable to the August 2006 or May 2007 evaluation 
findings.  Pure tone threshold levels were neither 55 dB or 
higher at each of the four frequencies, i.e., at 1000, 2000, 
3000 and 4000 hertz, nor were they 30 dB or less at 1,000 
hertz and 70 dB or more at 2000 hertz.  See 38 C.F.R. 
§ 4.86(a) & (b).  

Also, in regard to the April 2005 private audiogram in graph 
form from Hearing Aid, Inc., these results cannot be 
interpreted by VA and thus were not applied to VA's Rating 
Schedule for hearing impairment.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  Further, the audiogram 
was not accompanied by speech recognition ability scores.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Thus, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Also, the Board finds that the veteran's hearing loss is not 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
veteran's bilateral hearing loss has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it resulted in marked interference with his 
employment.

For all the foregoing reasons, the veteran's claim for a 
compensable evaluation for bilateral hearing loss must be 
denied for the period prior to May 10, 2007.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
for this period, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107 (West 2002).  

In addition, the preponderance of the evidence favors a 
compensable, 10 percent, evaluation for the veteran's 
bilateral hearing loss from May 10, 2007.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss for the period prior to May 10, 2007, 
is denied.

Entitlement to a 10 percent evaluation for bilateral hearing 
loss is granted for the period from May 10, 2007, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


